Mulholland, by his answer, admitted the sale to the plaintiffs, and that he made the entry of 214 acres, and also in conjunction with one Parrish entered 120 acres, his half of which he supposed to be the other tract mentioned in the bill. He denied that the entries were made in 1826, but said the time was 11 December, 1825; he also denied that he requested the sheriff to levy on those lands, but admits that the sheriff showed him his tax list, and requested him to inform him which tracts were unencumbered by a deed of trust which Mulholland had made to other creditors, and upon that occasion he pointed out these two. He alleged that the entries lapsed in December, 1827, or January, 1828, while he was absent from the State; that he was not present at the sale, but, having understood that the plaintiffs had purchased, he soon afterwards informed them that the entries had lapsed before the sale. He admitted that afterwards, in July, 1828, he renewed the entry of 120 acres in the name of Parrish and himself, and at the request of the other defendant, Mebane, entered the 214 acres in his name, and for his exclusive benefit. *Page 308 
Mebane by his answer admitted the entry in his name in July, 1828, and denied any interest of Mulholland in it, and insisted upon his right to enter the land as then vacant.
Both defendants denied that grants had issued, but admitted their intention to obtain them.
If the entries upon which the purchase money to the State is not alleged to have been paid be the subject of execution, the purchaser must yet go on to complete the title and do such acts as the laws require to prevent the land becoming vacant and again the subject of entry. There is no obligation upon the defendant in execution to pay further sums of money, or perfect the title. All his rights were transferred by the sale, and the purchaser takes the land as on entry, subject to the legislative provisions affecting such interests. It is his own fault if he forfeits it to the State, and a new enterer acquires all the rights of the State. The purchase money not having been paid, there is no equity against the State or another enterer. I should, therefore, see no equity in the bill against either of the defendants if the entries had not lapsed before the sale, but were suffered to do so before the filing of the bill; since the plaintiffs did not lose the right in the entry, the thing bought by them, by reason of a defect of title in Mulholland or by any act of his, but by their ownlaches; and when once gone from them, and vested again in the State, she could sell as well to Mulholland as to any other citizen, and her rights protect him. But the present case is still stronger against the plaintiffs, for the entries had lapsed at the time of the sale. The answers state them to have been made on 11 December, 1825, and there is no evidence upon the subject, except the deposition of the entry taker taken by the plaintiffs, which sustains the answers. By the act of 1808 (Rev., ch. 759) they lapsed on 15 December of the second year thereafter, viz., 1827, unless the purchase money was then paid, and all the subsequent acts allowing further time to perfect titles extend only to entries "upon which the purchase money has been paid in due time." The plaintiffs, then, bought nothing, and can have no relief. Whether the case is within the act of 1807 for the relief of purchasers at execution sales, who lose the estate by reason of the defendants having no title is not a question here, for the bill is not framed with a view to such relief, and moreover (383) the remedy given by the act is at law, and is complete there. *Page 309 
I have considered the case as against Mulholland, as the stronger of the two of the plaintiffs. Against the other defendant, Mebane, there is no pretense on which, as the case is made out, a decree could rest. The bill must, therefore, be dismissed, with costs.
PER CURIAM.                                   Bill dismissed.
Cited: Harris v. Ewing, 21 N.C. 371; Grayson v. English, 115 N.C. 362;Barker v. Denton, 150 N.C. 725.